The foregoing opinion is hereby adopted as the opinion of the court. The judgment of the lower court is reversed and the cause remanded, with direction to said court to enter judgment against the defendants J.C. Stickler, F.M. Willmorth, Chas. C. Tobias, H.C. Prescott and C.M. Baker, and each of them, and to fix the amount to be allowed as attorney fees. It is ordered that a new trial be granted as to the other defendants. Costs awarded to appellant. *Page 92 
                      (November 20, 1926.)                   ON PETITION FOR REHEARING.